Mr. Justice Dickey, dissenting : I can not concur in the conclusion reached by the court. I think the certificates of 1875 and 1877 are, under the decision of the Edwards case, wholly inoperative as evidence of city indebtedness, but had the effect of an assignment of so much of the funds to be derived from taxes for the year and fund, to which the money, in the certificates was applied. I also think that the legal effect of a warrant drawn upon the treasurer, to be charged to a given fund, is the same as that of a warrant directing the treasurer to pay out of that fund. The question of the form of warrant, however, does not seem to be a matter of much moment, as the form indicated by the governing opinion can readily be adopted. The ruling casts the costs of this suit upon the appellant, and imposes upon the city the expense of printing new blanks for these warrants.